Citation Nr: 9901181	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1995 determination by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the veterans September 1998 
correspondence may be construed as a claim for clear and 
unmistakable error in the December 1988 rating decision.  
This matter is referred to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran, in essence, contends that he has submitted new 
and material evidence sufficient to reopen his claim for 
service connection for hearing loss, and that the record 
warrants service connection.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
new and material evidence sufficient to reopen the claim for 
service connection for hearing loss.


FINDINGS OF FACT

1.  In December 1988, the RO denied service connection for 
hearing loss; the veteran did not appeal.

2.  The relevant evidence added to the record since the 
December 1988 disallowance includes VA medical records, 
personal hearing testimony and statements in support of the 
claim.

3.  The foregoing evidence is not new because it is 
cumulative of evidence previously considered.


CONCLUSIONS OF LAW

1.  The December 1988 rating decision, which denied service 
connection for hearing loss, is final.  38 U.S.C.A. § 4005(c) 
(1982); 38 C.F.R. § 19.192 (1988); (currently 38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 
20.1103 (1998)).

2.  New and material evidence to reopen the claim for service 
connection for hearing loss has not been submitted; the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1988 the RO denied service connection for 
hypertension.  The veteran was notified by correspondence 
dated December 23, 1988, but did not appeal.  Therefore, the 
December 1988 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. § 19.192 (1988); (currently 
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 20.1103 (1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Veterans Appeals (Court) has held 
that, when new and material evidence is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Stanton v. Brown, 5 Vet. 
App. 563, 566 (1993).  The Court has reviewed and upheld the 
standards regarding the issue of finality.  Reyes v. Brown, 7 
Vet. App. 113 (1994).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis, first, whether evidence submitted is new and 
material, and, second, if the Board determines that 
evidence is new and material, it must reopen the claim 
and evaluate the merits of the claim in view of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991). 

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  The Court has stated that in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza, 7 Vet. App. at 506.

The Court has held that a claimant may establish direct 
service connection for hearing loss if evidence shows that a 
hearing loss is causally related to an injury or disease 
incurred during active service.  Hensley v. Brown, 5 Vet. 
App. 155, 164 (1993).  A hearing loss disability for the 
purpose of applying the laws administered by the VA is 
defined in the provisions of 38 C.F.R. § 3.385 (1998).  
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the record reflects that in December 1988 the 
RO denied service connection because the disorder was not 
shown to have been incurred in, or aggravated by, active 
service.  Relevant evidence added to the claims file since 
that disallowance includes VA medical records, personal 
hearing testimony and statements in support of the claim.

In statements and personal hearing testimony provided in 
support of the claim, the veteran restated his belief that 
his present hearing loss was the result of aircraft engine 
noise during active service.  Although the veteran sincerely 
believes his hearing loss is due to noise exposure during 
active service, the Court has held that lay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  The Court has also held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the veterans 
statements are cumulative of evidence previously considered, 
the Board finds the information submitted is not new 
evidence for the purpose of reopening the claim for service 
connection.

The VA medical evidence added to the record since the final 
disallowance includes diagnoses of mild to severe 
sensorineural hearing loss; however, no opinion relating that 
disability to an injury or disease incurred during active 
service was provided.  The Board notes that post-service 
medical findings of hearing loss were of record at the time 
of the December 1988 rating decision.  Therefore, the Board 
finds that the medical evidence submitted in support of the 
claim, is not new because it is essentially cumulative of 
medical evidence previously considered.  See 38 C.F.R. 
§ 3.156(a).

Based upon a complete review of the record, the Board finds 
that the additional evidence submitted in support of the 
claim for entitlement to service connection for hearing loss 
is cumulative of prior evidence previously considered.  
Therefore, the Board finds that the evidence submitted is not 
new and material and the claim is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board further finds that the RO has adequately assisted 
the veteran in the development of his claim, and that the 
veteran has not identified the existence of any available 
evidence sufficient to warrant additional development.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); McKnight, 131 
F.3d 1483; Epps, 9 Vet. App. at 344, affd sub nom Epps, 126 
F.3d 1464.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for hearing loss, the appeal 
is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
